Citation Nr: 0710583	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  05-31 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of death of 
the veteran.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran served on active duty from May 1943 to March 1949 
and from October 1950 to June 1951.  He died in August 2004.  
The appellant is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  In that decision, the RO denied 
entitlement to service connection for the cause of the 
veteran's death.  

The appellant initially requested a Board hearing, but 
withdrew the hearing request in November 2005.  

It appears that the appellant and her representative may be 
raising an additional claim such as a claim brought under the 
theory of clear and unmistakable error in accordance with 
contentions made in November 2005 and February 2007.  At this 
point it is difficult to identify with specificity the basis 
and theory of such a claim and whether in fact the appellant 
and her representative intend to pursue such a claim.  This 
matter is referred to the RO for clarification and action as 
necessary.


FINDINGS OF FACT

1.  The veteran died in August 2004; his death certificate 
indicates that the immediate cause of his death was 
aspiration pneumonia, due to or as a consequence of 
atherosclerotic heart disease (AHD).  The certificate 
indicated that tobacco use contributed to his death.    

2.  At the time of the veteran's death, service connection 
was in effect for ankylosing rheumatoid arthritis of the 
spine, for which a 60% evaluation was assigned effective from 
July 1951.   

3.  Neither the service-connected disability of the spine nor 
a disability of service origin was a principal or 
contributory cause of the veteran's death, nor were the 
causes of his death in any way etiologically linked to 
service.

4.  No cardiovascular or pulmonary condition, including 
hypertension, was demonstrated either during the veteran's 
active military service, or the first post-service year; nor 
was hypertension identified as either a primary or 
contributory cause of the veteran's death.


CONCLUSION OF LAW

The cause of the veteran's death was not incurred in or 
aggravated by active military service, nor may it be presumed 
to have been incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1310, (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA. 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).
With respect to the issue of entitlement to service 
connection for the cause of the veteran's death, the Board 
finds that the appellant has been adequately notified of the 
VCAA.  A VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to the claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In this case, the RO provided the appellant 
with notice of the VCAA in December 2004, prior to the 
initial decision on the claim in April 2005.  Therefore, the 
timing requirement of the notice as set forth in Pelegrini 
has been met and to decide the appeal would not be 
prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In this case, the RO informed the appellant in the VCAA 
letter about the information and evidence that is necessary 
to substantiate the claim in this case. Specifically, the 
December 2004 notice stated that the evidence must show that 
the veteran died in service or that his service-connected 
condition caused or contributed to his death.  Additionally, 
the August 2005 Statement of the Case (SOC) notified the 
appellant of the reasons for the denial of her application 
and, in so doing, informed her of the evidence that was 
needed to substantiate her claim.

In addition, the RO notified the appellant in the December 
2004 letter about the information and evidence that VA will 
seek to provide.  In particular, the letter indicated that 
reasonable efforts would be made to help her obtain evidence 
necessary to support her claim and that VA was requesting all 
records held by Federal agencies, including service medical 
records, military records, and VA and private medical 
records.

The RO also informed the appellant about the information and 
evidence she was expected to provide.  Specifically, the 
December 2004 letter notified the appellant that she must 
provide enough information about the veteran's records so 
that they could be requested from the agency or person that 
has them.  The letter also requested that she complete and 
return the enclosed VA Form 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs, if there were any private medical records that she 
would like VA to obtain.  In addition, the letter informed 
the appellant that it was her responsibility to ensure that 
VA received all requested records that were not in the 
possession of a Federal department or agency.

Although the December 2004 VCAA notice letter that was 
provided to the appellant did not specifically contain the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to her claims.  In this regard, the 
appellant was provided a second duty to assist letter in 
March 2005, indicating that she should identify or provide 
for the record any further evidence or information in 
conjunction with her claim.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claim.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied in this case, any error in not providing 
a single notice to the appellant covering all content 
requirements is harmless error.

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal, the appellant was specifically 
provided with notice of what type of information and evidence 
was needed to substantiate her claim for service connection 
for the cause of the veteran's death, but she was not 
provided with notice of the type of evidence necessary to 
establish an effective date.  Despite the inadequate notice 
provided to the appellant on this latter element, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  In that regard, as the Board 
concludes below that the appellant is not entitled to service 
connection for the cause of the veteran's death, any question 
as to the appropriate effective date to be assigned is 
rendered moot.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  All available service medical 
records as well as VA medical records pertinent to the years 
after service are in the claims file and were reviewed by 
both the RO and the Board in connection with the appellant's 
claim.

The Board does acknowledge that a medical opinion has not 
been obtained in connection with the appellant's claim for 
service connection for the cause of the veteran's death.  
Under the VCAA, an examination or medical opinion is 
considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but (1) contains competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; (2) 
establishes that the veteran suffered an event, injury, or 
disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service- 
connected disability.  38 C.F.R. § 3.159(c)(4).

In this case, a VA medical opinion is unnecessary to decide 
the claim for service connection for the cause of the 
veteran's death because such an opinion would not provide any 
more information than is already associated with the claims 
file.  In this regard, the record does not reflect that 
hypertension or any cardiovascular disorder manifested during 
the veteran's service or within the first post-service year, 
nor was the veteran's service-connected disorder of the spine 
identified as either a primary or contributory cause of his 
death, as contended by the appellant.  

VA has also assisted the appellant and her representative 
throughout the course of this appeal by providing them with a 
SOC, which informed them of the laws and regulations relevant 
to the appellant's claim.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
appellant in this case.

The Board observes that the appellant and her representative 
have argued that some of the evidence in this case in 
incomplete.  However, the Board concludes that the critical 
evidence in this case, consisting of the death certificate, 
medical evidence and terminal medical records dated during 
the year or more prior to the veteran's death and medical 
records dated during the first post-service year, and at 
various intervals thereafter are of record.  Accordingly, any 
additional interim medical records, if they even exist, are 
immaterial in this case, as they would not relate to the 
causes of the veteran's death nor establish that he suffered 
from a cardiovascular disorder in service or within the first 
post-service year.  

Factual Background

The veteran died in August 2004 at the age of 80.  The death 
certificate lists the immediate cause of death as aspiration 
pneumonia, due to or as a consequence of atherosclerotic 
heart disease (AHD).  The certificate indicated that tobacco 
use contributed to his death.  

At the time of his death, service connection was in effect 
for arthritis, rheumatoid ankylosing of the spine, evaluated 
as 60% disabling.  

The veteran's service medical records reflect that in late 
1943, the veteran sustained a fall from a tank, injuring his 
back.  Chronic lumbago was diagnosed in February 1945.  A 
physical examination report of March 1946 indicated that the 
veteran had no musculoskeletal defects; the cardiovascular 
system and lungs were evaluated as normal and a chest X-ray 
film was negative.  Blood pressure was 126/74.  

Records from the veteran's second period of service reflect 
that the veteran had a history of low back pain since 1943 
for which he was hospitalized in November 1950.  At that 
time, X-ray films revealed rheumatoid arthritis of the spine.  
The medical staff's impression was Marie Strumpell's 
ankylosing spondylitis.  The staff believed that the accident 
in 1943, at which time a back injury was sustained, played no 
part in the etiology of the diagnosed condition.  It was 
noted, however, that the symptoms appeared subsequent to the 
fall, and it was therefore believed that this was incurred in 
the line of duty.  The medical staff reported that this was a 
permanent disability and not amenable to treatment and 
precluded any return to duty status.  On physical examination 
conducted in December 1950, blood pressure was 130/80 and the 
heart was not enlarged and had no murmurs.  An impression of 
rheumatoid arthritis of the spine was made.  

The veteran was seen in March 1951 by a physical evaluation 
board which recommended that the veteran be considered unfit 
for further duty.  The veteran was discharged in June 1951.  

In August 1951, the veteran filed his original service 
connection claim for arthritis of the spine.  By rating 
action of October 1951, service connection was granted for 
ankylosing rheumatoid arthritis of the spine, for which a 60% 
evaluation was assigned effective from July 1951.  

A VA examination was conducted in July 1952.  At that time, 
the veteran complained that his arthritis of the spine was 
getting worse.  There were no cardiovascular or pulmonary 
abnormalities noted, and a blood pressure reading of 114/76 
was made.  Diagnoses of ankylosing arthritis and Marie 
Strumpell's arthritis of the spine were made.  

In May 1993, the veteran filed an increased rating claim for 
his back disorder.  VA medical records dated from 1989 to 
1993 reflect that the veteran was treated for a variety of 
conditions including arthritis of the neck; hypertension, 
degenerative joint disease, and prostatitis.  

A VA examination was conducted in September 1993 at which 
time the veteran indicated that his last examination had been 
in the 1950's.  The veteran stated that due to back problems 
he needed assistance or assistive devices to get out of bed.  
He reported that he worked in an automobile factory as a 
welder from 1951 until he retired in 1977, due to an 
inability to continue due to pain in his back and neck.  It 
was noted that the veteran had no injuries or surgery since 
his discharge from service in 1951.  Blood pressure was 
100/66.  Diagnoses of ankylosing spondylitis of the cervical, 
thoracic and lumbar spine; degenerative disc disease of the 
cervical spine; degenerative joint disease of the cervical 
spine and limited mobility and chronic pain, secondary to all 
of the above, were made.  

By rating action of December 1993, the RO determined that an 
evaluation in excess of 60% was not warranted.  An appeal of 
that determination was not perfected.  There were no claims 
pending or filed between the December 1993 rating action and 
the date of the veteran's death in August 2004.

In October 2004, the appellant submitted a VA Form 21-534, 
Application for Dependency and Indemnity Compensation (DIC), 
Death Pension, and Accrued Benefits by a Surviving Spouse or 
Child.

Evidence reflects that the veteran was treated by the Iron 
Mountain VA facility from 1983 to November 2003; by the VAMC 
in Detroit from December 2003 to July 2004 and at a private 
facility in August 2004.

VAMC records from Iron Mountain show that the veteran was 
treated from February 2003 for symptoms of having trouble 
swallowing.  During 2003, he was also seen by audiology, 
oncology and speech pathology.  A problem list indicates that 
cerebrovascular accident (CVA) was treated in February 2000 
and hypertension in June 2001.  A note dated in August 2003 
indicates that the veteran's fee service home care was 
renewed.  An October 2003 entry indicated that the veteran 
had moved out of the area and would no longer be treated at 
Iron Mountain.  

VAMC records from Detroit indicate that the veteran was 
initially seen in December 2003, at which time diagnoses of 
hypertension, controlled; status post CVA; prostate cancer, 
status post radiation; dementia; arthritis and constipation, 
were diagnosed.  Records show that during 2004 he was treated 
by speech pathology urology and gastroenterology.  

Private medical records dated in 2004 reveal that the veteran 
was hospitalized in May 2004 with symptoms of left-sided 
weakness, difficulty in ambulation and progressive dysphasia.  
A new onset of electrocardiographic abnormalities were 
discovered and treated.  The veteran was hospitalized from 
early to mid-July 2004 with an admitting diagnosis of acute 
abdominal pain.  The discharge diagnosis was paralytic ileus.  
Secondary diagnoses included congestive heart failure 
secondary to arteriosclerotic disease; essential 
hypertension; Type II diabetes mellitus; and history of CVA.  
There were no back problems mentioned.   It was noted that 
the veteran was discharged to home under hospice care.  

The veteran was hospitalized in August 2004 with admitting 
and discharge diagnoses of acute CVA.  It was noted that he 
was discharged in medically stable condition.  He died later 
in August 2004.

Legal Analysis

Benefits may be awarded to a veteran's surviving spouse for 
death resulting from a service-connected disability.  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  See 38 U.S.C.A. § 1310 (West 
Supp. 2005); 38 C.F.R. § 3.312(a) (2006).

A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  See 38 C.F.R. § 3.312(b) (2006).

In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially to death; that it combined to 
cause death; or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  See 38 C.F.R. § 
3.312(c)(1) (2006).  Generally, minor service-connected 
disabilities, particularly those of a static nature or not 
materially affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability.  
See 38 C.F.R. § 3.312(c)(2) (2006).  However, service-
connected diseases or injuries involving active processes 
affecting vital organs should receive careful consideration 
as a contributory cause of the death, the primary cause being 
unrelated, from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of other disease or injury primarily 
causing death.  See 38 C.F.R. § 3.312(c)(3) (2006).

The regulations also state that there are primary causes of 
death which by their very nature are so overwhelming that 
eventual death can be anticipated irrespective of coexisting 
conditions, but, even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death.  In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
affected a vital organ and was of itself of a progressive and 
debilitating nature.  See 38 C.F.R. § 3.312(c)(4) (2006).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Regulations also provide that service connection may 
be granted for a disability diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d) (2006).  Also, 38 U.S.C.A. §§ 1101, 1110, and 1112 
provide that where a veteran has served 90 days or more 
during a period of war or after December 31, 1946, and 
develops certain chronic diseases to a degree of disability 
of 10 percent or more within one year of separation from 
service, such diseases shall be presumed to have been 
incurred in service.  The list of such diseases includes 
cardiovascular-renal disease, including hypertension.  See 
38 C.F.R. § 3.309(a) (2006).

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); 
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
("Although interest may affect the credibility of testimony, 
it does not affect competency to testify.").

The appellant primarily contends that the veteran's service-
connected back disorder was a contributory cause of his death 
or that, in the alternative, the veteran suffered from a 
heart/pulmonary condition attributable to service which she 
believes was either a primary or contributory cause of his 
death.  

After review of the evidence, the Board finds that service 
connection for the cause of the veteran's death is not 
warranted.  The veteran died in August 2004 at the age of 80, 
more than 50 years after his discharge from active duty.  As 
indicated on the death certificate, the immediate cause of 
death was aspiration pneumonia due to or as a consequence of 
atherosclerotic heart disease.  

There is no showing that the veteran had any cardiovascular 
disorder, including hypertension, during service.  
Hypertension is defined under VA regulations as diastolic 
blood pressure that is predominantly 90 millimeters (mm.) or 
greater, and isolated systolic hypertension is defined as 
systolic blood pressure that is predominantly 160 mm. or 
greater with a diastolic blood pressure of less than 90 mm.  
To support a diagnosis of hypertension, the blood pressure 
readings must be taken two or more times on at least three 
different days.  See Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992); 38 C.F.R. § 4.104, Diagnostic Code 7101(Note 1) 
(2006).  None of the blood pressure readings made during the 
veteran's service or during the first post-service year meet 
the definition of hypertension under the applicable VA 
regulation.  

The Board also finds that there is no competent evidence 
showing that any cardiovascular disorder, including 
hypertension became manifest to a compensable degree within 
one year following discharge.  See 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).  In fact as of 1993, there was no indication of 
any diagnosed cardiovascular/pulmonary condition nor any 
clinical evidence of hypertension.  In fact the evidence 
reflects that CVA was not manifest until 2000 and 
hypertension was not diagnosed until 2001.  Since neither a 
cardiac nor pulmonary disability was manifested to a 
compensable degree within one year following the veteran's 
separation from service (that is, by June 1952), the laws and 
regulations whereby that disability can be presumed to have 
been incurred during service are not for application.  See 
38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2006).  

Significantly, hypertension was not implicated as either a 
primary or contributory cause of the veteran's death.  
Moreover, there is no clinical indication nor has any 
competent evidence been presented which establishes or even 
suggests that any of the veteran's primary or contributory 
causes of death, consisting of aspiration pneumonia due to or 
as a consequence of atherosclerotic heart disease, have any 
etiological relationship to service.  

The veteran had only one service-connected disorder at the 
time of his death: ankylosing rheumatoid arthritis of the 
spine, for which a 60% evaluation was assigned effective from 
July 1951.  This disorder was not identified as either a 
primary or contributory cause of the veteran's death, either 
according to the death certificate or to any of the medical 
evidence dated within the year of his death.  In fact, this 
disorder has not been implicated as being etiologically 
related in any way to the veteran's death or the listed 
causes thereof.  

We recognize the appellant's sincere belief that the 
veteran's death was related in some way to his military 
service, specifically to hypertension which she believes he 
sustained therein.  The Board has carefully considered her 
statements to this effect.  Nevertheless, in this case the 
appellant has not been shown to have the professional 
expertise necessary to provide meaningful evidence regarding 
the claimed causal relationship between the decedent's death 
and his military service.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997); ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom.  Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied 119 S. Ct. 404 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Therefore, although we are sympathetic with the appellant's 
loss of her husband, we find a lack of competent medical 
evidence to warrant a favorable decision.  The Board is not 
permitted to engage in speculation as to medical causation 
issues but "must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the preponderance of the evidence is against the 
appellant's claim of entitlement to service connection for 
the cause of her husband's death, and therefore the claim 
must be denied.




ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


